Citation Nr: 0700765	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  02-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for lumbar spondylosis.

2.  Entitlement to the assignment of an initial compensable 
rating for pterygium of the left eye.

3.  Entitlement to the assignment of an initial compensable 
rating for a hiatal hernia.

4.  Entitlement to the assignment of an initial compensable 
rating for residuals of a status-post fracture of the left 
index finger, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and from October 1989 to July 31, 2000.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, CA.

Service connection is also in effect for scalp folliculitis 
with acute inflammatory benign reactive lymph node, right 
posterior triangle (also characterized as left tender 
lymphadenopathy, right posterior cervical chain), for which a 
10 percent rating is assigned.  The veteran was notified of 
that decision in a letter in July 2003, which also cited his 
not having reported for a scheduled VA examination.  He soon 
thereafter specifically requested a new VA examination with 
regard to all of his pending appellate claims.  He also 
indicated that he was again submitting a claim for service 
connection for arthritic, respiratory and sinus, and stomach 
conditions to the extent that these had not been previously 
addressed.  To a limited extent, some aspects of these issues 
are incorporated in the development requested herein; 
otherwise, the issues remain unresolved by the VARO. 

The Board remanded the case in November 2003 for specific 
development on the back issue primarily because pertinent 
regulations and Diagnostic Codes had changed during the 
course of the pending appeal.  In addition to ensuring that 
VCAA mandates were followed, the veteran was to be provided 
with a VA examination for his back.  The VARO was then to 
readjudicate the issues and if they continued to be denied, 
the SSOC was to include all provisions of pertinent 
regulations, new and old.
 
The veteran underwent a VA examination after which the VARO 
issued a new SSOC which recited all of the issues shown on 
the front page, and in which some of the clinical data from 
the examination was summarily recited under internal headings 
using the same issues.  However, while the SSOC contained 
regulations relating to development of evidence, much of 
which has already been included in the explanation associated 
with the remand action by the Board, it did not contain 
pertinent substantive Diagnostic criteria or regulatory 
provisions [including as changed during the interim in which 
the appeal has been pending] for the back as specified in the 
remand, or any of the other service-connected disabilities 
for that matter.  The primary substantive citation included 
therein was 38 C.F.R. § 3.321, although extraschedular 
considerations were not fully entertained.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  While the requested VA examination of the back is 
probably adequate for rating purposes, otherwise, the remand 
has not been completely effectuated with regard to his back 
let alone other disabilities. With due process requirements 
of VCAA not having been fulfilled, an additional remand is 
mandated.

The veteran was provided with some substantive portions of 
the regulations and Diagnostic Codes relating to claims in 
the initial SOC only; he has never been further apprised of 
the regulations relating to the assignment of compensation 
for scars as applicable to his claim, whether new or old 
versions, although a scar is part of the left index finger 
disability for which he has service connection.  Similarly, 
the impact of arthritis in his service-connected disabilities 
of the back or finger has not been fully addressed.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's back disability, in part due to 
the changes in regulations pertaining to his disability, the 
Board remanded the case in November 2003.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific Diagnostic Code provisions relate to arthritis as 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. 

The Board's remand was very specific as to what must be 
included in the new VA examination of his back.  To a modest 
extent, this was fulfilled when a VA examination was 
thereafter conducted in May 2004 for which there are reported 
back findings.  The veteran said that he had his worse back 
pain in the morning, when it was at a level of 8 out of 10 
and would become a 5 during the day.  He took Naprosym for 
the back pain.  On examination, he was able to sit for 10-15 
minutes before adjusting his position.  He complained of a 
sharp heel pain particularly with movement.  He occasionally 
used a heating pad.  On examination, he was found to have 
flexion to 90 degrees with end point pain; extension to 30 
degrees with end point pain; and lateral bending and 
rotations without limitations.  The examiner noted that he 
had occasional urgency and soiling of his underwear of 
unclear significance but for which he was currently seeking 
treatment (records from which are not in the file).  There 
seemed to be no neurological deficits as a result of his 
service-connected lumbar spondylosis, although he was noted 
to have left lateral thigh numbness and sensory deficits 
possibly secondary to his left meralgia.  

New X-rays were not retaken, but X-rays read from August 2000 
showed transitional vertebral formation at the lumbosacral 
level with degenerative changes of the lumbosacral spine, 
most obvious at the lumbosacrum and intervertebral disc space 
with narrowing of the L-3 through S-1, and most obvious 
degenerative and discogenic changes shown at the L-4 through 
S-1 level.  

The veteran was not apprised of the specific changes in the 
regulations relating to his back disability, nor any basis 
for comparison between old and new regulations.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (effective from September 26, 2003).  While the 
earlier Board remand requested the RO to consider the 
criteria for rating disc disease (38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, to include as amended September 23, 
2002 (prior to September 26, 2003; and Diagnostic Code 5243 
since that latter date), upon further review of the record, 
it is not clear that the RO has included degenerative disc 
disease as part of the veteran's service-connected low back 
disability.  If it is determined that service connection is 
in effect, the RO must furnish all of the appropriate 
diagnostic codes, to include former and current criteria for 
rating diseases of the spine, to include disc disease.  

If the RO finds that service connection is not in effect for 
degenerative disc disease of the lumbar spine, the Board 
finds that a claim for secondary service connection for such 
is raised by the record.  Service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury (38 C.F.R. § 3.310 (a) 
(2006)) and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  An examination is warranted to determine the 
current severity of the veteran's spondylosis of the lumbar 
spine and whether his degenerative disc disease of the lumbar 
spine was caused or aggravated by his lumbar spondylosis.     

The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

With regard to his eye problems, the veteran has twice had 
surgery for his pterygium in the left eye.  Examination in 
September 2000 showed the pterygium to be inflamed and riding 
onto the cornea for approximately 1.5 mm.  

Pterygium is usually rated on the basis of visual impairment.  
The veteran has shown myopic impairment (generally 
correctible to relative normal readings) throughout, but the 
VARO denied service connection for the refractive error as 
being only a congenital problem.  A medical opinion is not of 
record as to whether there has been aggravation of any basic 
refractive error as a result of the pterygium and surgical 
procedures therefore or whether the error is part of the 
residual deficit from the pterygium, which is ratable on 
visual acuity. 

A VA examination in August 2000 showed no visual impairment 
as a result of the pterygium.  However, on VA outpatient 
report in August 2002, he had mild conjunctival erythema, 
left greater than right with nasal canals patent with 
erythematous mucosa.  In September 2002, there was noted 
nasal septal deviation to the left from which subsequent 
notations show ongoing post-nasal drip and cough.  There had 
been other respiratory problems.  On another notation in 
September 2002, his eyes were tearing, left worse than the 
right.  On a clinical notation in May 2003, the veteran was 
noted to be using eye drops.

The veteran claimed on his VA Form 21-4138, dated in June 
2001, that his left eye is now continually dry, is painful, 
and has pus in it every morning. 

From the medical evidence now in the file, it remains unclear 
the extent to which the veteran's current eye problems are 
associable with his pterygium, and/or whether anything since 
2000 has changed in the way of disability, i.e., is the basis 
for using eye drops an active infection, and to include 
visual impairment as a result thereof.  

With regard to his hiatal hernia, in-service symptoms 
included epigastric pain, gagging and gastroesophageal reflux 
symptoms.  On VA examination in 2000, the veteran complained 
only of modest gagging and occasional burping.  He also had 
some epigastric pain which was confirmed on examination, and 
occasional reflux.  He reported that he had taken quite a bit 
of Mylanta without much improvement but had some benefit from 
Pepcid A/C.  Service connection was granted for hiatal 
hernia.

VA outpatient records showed ongoing dyspepsia, and in August 
2000, it was felt that he had probable gastroesophageal 
reflux disease (GERD).  Tagamet was instituted with 
reportedly good result.  On VA outpatient records from 
February 2001, November 2001, and February 2002 and since, 
gastrointestinal diagnosis was again GERD without examination 
or specific reference to hiatal hernia.  

On the veteran's VA Form 21-4138, dated in June 2001, he 
reported that his ongoing abdominal problems were still 
causing him pain.

In May 2002, he complained of nighttime heartburn relieved by 
the intermittent use of H2 blockers.  In August 2002 it was 
noted that the GERD was moderately but not completely 
controlled by Cimetidine, so it was changed to Rabeprazole, 
20 BID.  In September 2002, he complained of heartburn.

On a VA evaluation in November 2002, the veteran reported 
having had a feeling of abdominal swelling and bloating.  
Sometimes he would awaken with a sour acid like taste, 2-3 
times weekly, and hoarseness.  Symptoms were worse in the 
mornings but did not improve much during the day.  

The veteran underwent an endoscopy in January 2003 which 
confirmed the presence of duodenitis, specifically erosion in 
the antrum.  A subsequent clinical notation was to the effect 
that he had received adequate control of the GERD with the 
use of Aciphex. 

Based on the overall evidence of record, and absent a current 
examination to determine hernia residuals, the Board finds 
some confusion as to what abdominal symptoms are due to the 
service-connected disability and which, if any, are not.

Finally, with regard to his in-service finger fracture and 
scar, the veteran was examined by VA in August 2000 at which 
time there were limited positive findings with regard to his 
left index finger, primarily stiffness.  Examination showed 
tenderness at the DIP joint on palpation, but it was unclear 
whether this was joint or scar-associated pain.  X-rays of 
the left hand were without demonstrated abnormality.  

VA outpatient records commencing in 2000 show ongoing 
bilateral hand complaints with pain and restricted movement 
involving the PIP joints.  This was worse in the mornings but 
would not resolve during the day.  He was given Naprosyn 
which was later said to have given relief from his hand 
myalgias.  On VA outpatient record from February 2001, 
diagnosis was inflammatory polyarthropathy.

On his VA Form 21-4138, dated in June 2001, the veteran 
reported that he is unable to straighten out his left index 
finger and that he has arthritis in it.

VA examination in May 2004 involved a cursory examination of 
the upper extremities with regard to sensations and muscle 
coordination, but no pertinent or relevant findings with 
specific regard to the finger fracture and/or scar.  

It is noteworthy that while the rating action/SOC in March 
2002 cited the functional limitation of the finger and some 
scar findings, the VARO has then and now rated the finger 
impairment under Code 7804 which relates to scarring rather 
than finger limitations.  However, there is an absence of a 
citation of all pertinent functional finger limitations 
and/or scar-rated provisions (except in a summary fashion on 
page 7 of the SOC of March 2002), whether newly revised or 
old versions, in any SOC or SSOC.  

In any event, the range of motions and other functional 
limitations associated with the left index finger have not 
been examined for some time; there is no medical opinion as 
to the nature of arthritis and whether it is or is not 
related to the in-service injury; and if so, the nature of 
any rating that might be potentially assignable for that 
aspect of the service connected residuals of the in-service 
injury.

Given the lack of stated medical information of a 
contemporary nature, the absence of certain medical opinions 
described above, and the lack of informing the veteran as to 
many pertinent regulations and full execution of all due 
process considerations, the Board finds that the case must be 
remanded again.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All up-to-date VA clinical records from 
the VA facility in Loma Linda where the 
veteran has indicated he receives ongoing 
care (and any other VA facility 
designated by him as a care-giver) should 
be acquired and attached to the claims 
file.

If he has any other information of a 
medical nature relating to his claim, he 
should be asked to provide it.  This 
should include from his employer as to 
the impact his disabilities may have on 
his ability to work.  VA should assist in 
obtaining such data as required

2.  The AMC/RO must clarify whether 
service connection is in effect for 
degenerative disc disease of the lumbar 
spine.  This must be clearly annotated in 
the claims file.

3.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006,

4.  The veteran should then be afforded 
comprehensive orthopedic, eye and 
gastrointestinal examinations to 
determine the current severity of his 
service-connected lumbar spondylosis, 
pterygium of the left eye, hiatal hernia 
and status-post fracture of the left 
index finger with a scar.  

Also, if the AMC/RO determines that 
service connection is not in effect for 
degenerative disc disease of the lumbar 
spine, the AMC/RO must ask the clinician 
for an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected lumbar spondylosis 
caused or aggravated his disc disease of 
the lumbar spine.  If it is determined 
that there is aggravation, to the extent 
that is possible, the clinician should 
determine the approximate degree of disc 
disease present (baseline level) before 
the onset of the aggravation.  

The examination must include range of 
motion studies for the lumbar spine and 
left index finger.  The examiner should 
specifically state whether it is at least 
as likely as not that the veteran has any 
additional loss of motion of the lumbar 
spine or left index finger due to pain or 
flare-ups of pain, supported by objective 
findings, and whether there is any such 
additional limitation of motion of the 
lumbar spine or left index finger due to 
weakened movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other signs or symptoms.  
Any additional limitation of motion 
should be expressed in degrees.

The left finger scar should be described 
in detail and the examiner should note 
whether ankylosis is present and, if so, 
whether it is favorable or unfavorable.  
Any tests or studies deemed necessary 
should be accomplished.  

The eye examiner should determine the 
severity of the veteran's service-
connected pterygium of the left eye.  All 
symptoms and functional impairment, to 
include any loss of visual acuity, that 
is attributable to the pterygium of the 
left eye, should be noted.  Any tests 
deemed necessary should be accomplished.  

The gastrointestinal examiner should 
determine the current severity of the 
veteran's service-connected hiatal 
hernia.  The clinician is asked, to the 
extent that is possible, to distinguish 
symptomatology and functional impairment 
due to the hiatal hernia from any other 
gastrointestinal disease that may be 
present.  If no such distinction can be 
made, the examiner should so state.  Any 
tests or studies deemed necessary should 
be accomplished.   

5.  Thereafter, the RO/AMC should review 
the claims file.  If any development is 
incomplete, or if the examination reports 
do not contain sufficient information, 
corrective action should be taken before 
readjudication.  38 C.F.R. § 4.2 (2006); 
Stegall, op.cit. (1998).

6.  If it is determined that the 
veteran's service-connected low back 
disability does not include degenerative 
disc disease, the AMC/RO must adjudicate 
a raised claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine secondary to the 
veteran's service-connected lumbar 
spondylosis.  38 C.F.R. § 3.310 (2006); 
71 Fed. Reg. 52744 (2006). The RO must 
also readjudicate the claims for higher 
initial or staged ratings for the 
veteran's service-connected low back 
disability, pterygium of the left eye, 
hiatal hernia and residuals of a fracture 
of the left index finger, to include a 
scar.

If any decision is denied or not granted 
to the veteran's satisfaction, a 
comprehensive SSOC should be issued, 
which includes all pertinent regulations 
and Diagnostic Codes as applicable in 
both new and old versions.  

The veteran and his representative should 
be given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

